Case: 13-3152     Document: 17     Page: 1    Filed: 09/20/2013




            NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 __________________________

                MARGARET A. LAGUERRA,
                      Petitioner,

                              v.
       MERIT SYSTEMS PROTECTION BOARD,
                  Respondent.
                 __________________________

                         2013-3152
                 __________________________

    Petition for review of the Merit Systems Protection
 Board in No. DC0752120395-I-1.
               __________________________

                       ON MOTION
                 __________________________

                         ORDER

     The Department of the Treasury (“Department”) moves
 to reform the official caption to name the Merit Systems
 Protection Board (“Board”) as the proper respondent, and
 to set the due date for the Board’s brief as 21 days from the
 date of disposition of this motion. Laguerra opposes.

     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board's decision con-
 cerns the procedure or jurisdiction of the Board. The
Case: 13-3152         Document: 17   Page: 2   Filed: 09/20/2013




 LAGUERRA V. MSPB                                              2


 employing agency is designated as the respondent when
 the Board reaches the merits of the underlying case. Here,
 the Board dismissed Laguerra’s appeal for lack of jurisdic-
 tion. Thus, the Board is the proper respondent in this
 petition for review.
       Accordingly,
       IT IS ORDERED THAT:

     (1) The motion to reform the caption is granted. The
 revised official caption is reflected above.

      (2) The Board’s brief is due 21 days from the date of
 filing of this order. The Department’s brief is stricken.


                                       FOR THE COURT


                                       /s/ Daniel E. O’Toole
                                           Daniel E. O’Toole
                                           Clerk
 s21